Title: From John Adams to James McHenry, 2 June 1799
From: Adams, John
To: McHenry, James



Sir
Quincy June 2d. 1799

I return Mr. Tracy’s letter as you desire in yours of the 27th Both Badger and Tracy recommended as subaltern officers are wholly unknown to me I am disposed to give great attention to the recommendation of Mr Tracy the Senator and Col Taylor, but if there is any considerable difference of sentiment about the appointment, among the gentlemen of Connecticut, perhaps it might be wise to write to Govenor Trumbull for his opinion. I will leave it however to you, if your judgment is fully satisfied, to appoint those men which Mr. Tracy & Col Taylor shall recommend, provided there are not other recommendations equally respectable & more numerous for some others. Though it is prudent to consult Colonels, I dont think their opinions should always be decisive
With great regard
